

115 HR 4711 IH: Industrial Hemp Banking Act
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4711IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Mr. Barr (for himself, Mr. Himes, and Mr. Polis) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo create protections for depository institutions that provide financial services to industrial
			 hemp legitimate businesses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Industrial Hemp Banking Act. 2.Secure and fair enforcement of the banking laws (a)Safe harbor for depository institutionsA Federal banking regulator may not—
 (1)terminate or limit the deposit insurance or share insurance of a depository institution under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) or the Federal Credit Union Act (12 U.S.C. 1751 et seq.) solely because the depository institution provides or has provided financial services to an industrial hemp legitimate business;
 (2)prohibit, penalize, or otherwise discourage a depository institution from providing financial services to an industrial hemp legitimate business or to a State or political subdivision of a State that exercises jurisdiction over industrial hemp legitimate businesses;
 (3)recommend, incentivize, or encourage a depository institution not to offer financial services to an account holder, or to downgrade or cancel the financial services offered to an account holder solely because—
 (A)the account holder is the owner, operator, or employee of an industrial hemp legitimate business; (B)the account holder later becomes an owner or operator of an industrial hemp legitimate business; or
 (C)the depository institution was not aware that the account holder is the owner or operator of an industrial hemp legitimate business; and
 (4)take any adverse or corrective supervisory action on a loan made to an owner or operator of— (A)an industrial hemp legitimate business, solely because the owner or operator owns or operates an industrial hemp legitimate business; or
 (B)real estate or equipment that is leased to an industrial hemp legitimate business, solely because the owner or operator of the real estate or equipment leased the equipment or real estate to an industrial hemp legitimate business.
					(b)Protections under Federal law
 (1)In generalIn a State or a political subdivision of a State that allows for industrial hemp legitimate businesses, a depository institution that provides financial services to an industrial hemp legitimate business, and the officers, directors, and employees of that depository institution may not be held liable pursuant to any Federal law or regulation—
 (A)solely for providing such financial services pursuant to the law or regulation of such State or political subdivision; or
 (B)for further investing any income derived from such financial services. (2)ForfeitureA depository institution that has a legal interest in the collateral for a loan or another financial service provided to an owner or operator of an industrial hemp legitimate business, or to an owner or operator of real estate or equipment that is leased or sold to an industrial hemp legitimate business, shall not be subject to criminal, civil, or administrative forfeiture of that legal interest pursuant to any Federal law for providing such loan or other financial service.
 (c)Rule of constructionNothing in this section shall require a depository institution to provide financial services to an industrial hemp legitimate business.
 (d)Requirements for filing suspicious activity reportsSection 5318(g) of title 31, United States Code, is amended by adding at the end the following:  (5)Requirements for industrial hemp legitimate businessesA financial institution or any director, officer, employee, or agent of a financial institution that reports a suspicious transaction pursuant to this subsection and the reason for the report relates to an industrial hemp legitimate business (as defined in section 2 of the Industrial Hemp Banking Act), the report shall comply with appropriate guidance issued by the Financial Crimes Enforcement Network. The Secretary shall ensure that the guidance is consistent with the purpose and intent of the Industrial Hemp Banking Act and does not inhibit the provision of financial services to an industrial hemp legitimate business in a State or political subdivision of a State that allows for industrial hemp legitimate businesses..
 (e)DefinitionsIn this section: (1)Depository institutionThe term depository institution means—
 (A)a depository institution as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));
 (B)a Federal credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or
 (C)a State credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (2)Federal banking regulatorThe term Federal banking regulator means each of the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the National Credit Union Administration, or any Federal agency or department that regulates banking or financial services, as determined by the Secretary of the Treasury.
 (3)Financial serviceThe term financial service means a financial product or service as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481).
 (4)Industrial hemp legitimate businessThe term industrial hemp legitimate business means— (A)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a State department of agriculture that carries out an agricultural pilot program or other agricultural or academic research under which such institution of higher education or State department of agriculture, either itself or through a third party—
 (i)grows or cultivates industrial hemp for purposes of research, and such research actually occurs; and
 (ii)such growing or cultivation is carried out pursuant to the laws of the State in which such institution of higher education or State department of agriculture is located;
 (B)a third party that produces, manufactures, sells, purchases, or transports industrial hemp pursuant to, or otherwise participates in, a program or research described under subparagraph (A); and
 (C)a person that engages in commerce with industrial hemp products that are exempted from the definition of a controlled substance under the Controlled Substances Act.
 (5)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States.
 (6)Agricultural Act of 2014 definitionsThe terms agricultural pilot program, industrial hemp, and State department of agriculture have the meanings given those terms, respectively, under section 7606(b) of the Agricultural Act of 2014 (7 U.S.C. 5940(b)).
				